Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination
2.    A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 09/18/2020 has been entered.
Detailed Action
2. 	This action is in response to the filing with the office dated 09/18/2020.
3.	Claims 1-4, 10, 15-18, 24, 29, and 30 have been amended. Currently claims 1-33 are pending in this office action. 
Allowable Subject matter
4.	Claims 1, 15 and 29 are allowed.
5.    	Claims 2-14, 16-28 and 30-33 are allowed as being dependent on the independent claim 1.

Reasons for Allowance
6. 	The following is an examiner's statement of reasons for allowance: The amendments to claims 1, 15 and 29 overcome the prior art cited in the Final Rejection. 
A method, A system, comprising: one or more processors configured to:, A computer program product embodied in a tangible non- transitory computer readable storage medium and comprising computer instructions for: “comprising: identifying, based at least in part on contents of a first data set comprising a first plurality of columns and contents of a second data set comprising a second plurality of columns: a plurality of matching columns comprising: one or more columns among the first plurality of columns; and corresponding one or more matching columns among the second plurality of columns, wherein the one or more columns among the first plurality of columns and the corresponding one or more matching columns among the second plurality of columns have at least some matching content, wherein identifying the plurality of matching columns comprises performing a clustering technique on an extracted plurality of features of cells in the first plurality of columns of the first data set and an extracted plurality of features of cells in the second plurality of columns of the second data set; and a plurality of non-matching columns comprising: one or more columns among the first plurality of columns, that are included in the first data set and that do not match with any columns among the second plurality of columns; and one or more columns among the second plurality of columns, that are included in the second data set and that do not match with any columns among the first plurality of columns; obtaining a specification of: a selection of [[the]] a first column among non-matching columns of the first data set to be appended to a second column among non-matching columns of the second data set, a selection of [[the]] a first column among non-matching columns of the second data set to be appended 
The cited prior art on record Barsness, Eric L.( US 20050240615 A1) teaches, A system, method and article of manufacture for identifying mergeable data in a data processing system and, more particularly, for identifying correlated columns from one or more database tables. One embodiment comprises determining correlation attributes for a first column and a second column from one or more database tables. The correlation attributes describe for each column at least one of the column and content of the column. The correlation attributes from the first and second column are compared and similarities between the first and second column are identified on the basis of the comparison. Then, on the basis of the identified similarities, it is determined whether the first and second columns are correlated. Only if the columns are determined to be correlated, the first and second columns are merged. The cited prior art on record CHANG; WALTER WEI-TUH (US 20160070731 A1) teaches, methods and systems for performing analytics based on hierarchical categorization of content are provided. Analytics can be performed using an index building workflow and a classification workflow. In the index building workflow, documents are received and analyzed to extract features from the documents. Hierarchical category paths can be identified for the features. The documents are indexed 
The cited prior art on record Barsness, Eric L.( US 20050240615 A1), CHANG; WALTER WEI-TUH (US 20160070731 A1) and Jonathan; Young (US 20160055205 A1) 	does not teach or suggest in combination with the rest of the limitations in the dependent claims “wherein identifying the plurality of matching columns comprises performing a clustering technique on an extracted plurality of features of cells in the first plurality of columns of the first data set and an extracted plurality of features of cells in the second plurality of columns of the second data set”.
In addition, none of the references cited reference uncovered that would have provided a basis of evidence for asserting a motivation, nor one of ordinary skilled in the art at the time the invention was made, knowing the teaching of the prior arts of record would have combined them to arrive at the present invention as recited in the context of independent claims 1, 15 and 29 as a whole.	
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUMAN RAJAPUTRA whose telephone number is (571) 272-4669. The examiner can normally be reached on Monday-Friday, 8:30-5:00. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, ASHISH THOMAS can be reached on 571-272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.


/S. R./ 
Examiner, Art Unit 2164
/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164